Citation Nr: 9925949	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-41 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peptic ulcer. 

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, currently evaluated 
as 20 percent disabling. 

5.  Entitlement to an increased (compensable) rating for 
residuals of a right wrist injury with osteopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1986 to August 
1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for residuals of a fracture of the right 
tibia and fibula, and residuals of a right wrist injury with 
osteopenia, each evaluated as noncompensably disabling, and 
denied service connection for a sinus disorder, a peptic 
ulcer, hiatal hernia, hearing loss, teeth grinding, and a 
right knee disability.

By a rating action in September 1996 the RO assigned a 
20 percent rating for residuals of a fracture of the right 
tibia and fibula.  The case was previously before the Board 
in December 1998 when it was remanded for a hearing before a 
traveling member of the Board.  A hearing was held on May 27, 
1999, in Pittsburgh, Pennsylvania, before the member of the 
Board rendering the determination in this claim.  At that 
time the veteran withdrew his appeal of the issues of service 
connection for a sinus disorder, teeth grinding and hearing 
loss.  



FINDINGS OF FACT

1.  The veteran has presented competent medical evidence of a 
plausible claim for service connection for a right knee 
disability.

2.  The veteran has not presented competent medical evidence 
of a plausible claim for service connection for peptic ulcer.

3.  The veteran has not presented competent medical evidence 
of a plausible claim for service connection for hiatal 
hernia.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for a right knee disability. 38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for peptic ulcer. 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for hiatal hernia. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records demonstrate that the veteran was 
treated in December 1986 for symptoms, including nausea and 
diarrhea, assessed as gastroenteritis.  He was seen with 
stomach pains in December 1987, after working out in the 
gymnasium.  At that time his symptoms were considered 
probably attributable to lactic acid build up due to overuse.  
In July 1988 the veteran was again seen for complaints 
including stomach cramps, minimal, and diarrhea.  The 
assessment was alteration in bowels.  Clinical records dated 
in April 1992 reflect treatment for symptoms including 
stomach pains, bloating, and nausea.  The assessment was 
possible gastro-esophageal reflux disease (GERD).  He was 
seen again in June 1992 for lower abdominal cramping pain 
associated with increased exertion.  The impression was 
suspect food borne illness vs viral infections, 
gastroenteritis, rule out appendicitis, liver or peptic ulcer 
disease, unlikely.  

The veteran sustained, an open, proximal spiral fracture of 
the right fibula, and an open distal spiral fracture in the 
right tibia as the result of an accident in August 1988.  In 
January1989 he was ambulating without problems.  The report 
of x-rays performed in February 1989 reflects four bone 
screws transfixing a completely healed lower tibial fracture.  
The proximal fibular fracture had healed nicely without 
significant deformity.  The impression was optimum results.  
In March 1989 he had full active range of motion with 5/5 
strength.  When the veteran was seen in October 1991 he was 
asymptomatic, with 4 retained 4.5 cortical screws in the 
right tibia.  Screw removal was attempted in November 1991, 
but inasmuch as the screws were completely overgrown, by 
bone, and removal would result in signficant destruction of 
bone and risk of fracture, they were left in place.  On 
physical examination in October 1992 there was no related 
disability, with a high level of running and walking without 
pain or sequale.  In August 1993 he was seen with complaints 
of right leg pain after running or carrying heavy objects.  
The assessment was chronic right lower extremity discomfort 
secondary to hardware.  In November 1993 a physical profile 
was assigned, precluding running and jumping.  When he was 
seen in April 1994 the veteran had full range of motion in 
the right knee.  

On VA examination conducted in September 1994 the veteran's 
complaints included the following: right lower extremity pain 
with activity and inclement weather, instability of the right 
knee, weakness of the right lower extremity, and a limp 
favoring the right lower extremity.  It was recorded he had a 
two year history of symptoms referable to peptic ulcer 
disease, with no herniations.  An upper gastrointestinal 
study revealed a small hiatal hernia with no evidence of 
reflux, ulcerations or obstruction. Range of motion of the 
right knee was from zero degrees extension to 120 degrees 
flexion, compared to zero to 140 degrees on the left side.  
Healed tibia and fibula fractures were revealed on x-rays.  
The diagnoses included: 1. status post fracture, right tibia 
and fibula, 1988, with insertion of screws and sequelae, and 
2. history of peptic ulcer disease since 1992.  

A private medical report dated in October 1995 and signed by 
Andrew D. Kranick, M.D., states that the veteran was seen 
with complaints of persistent pain in the right lower 
extremity, to include the knee and ankle.  The pain was worse 
with increased activity.  He also reported occasional giving 
way of the knee, as well as limitation of motion and 
stiffness.  On physical examination of the knee there was 
mild extra-articular soft tissue swelling in association with 
a mild intra-articular effusion.  On examination of the 
patella the lateral facet was tender to the touch.  The 
patellar compression was mildly positive, and there was mild 
patello-femoral crepitus with flexion and extension of the 
knee.  There was also tenderness to palpation in the areas of 
the medial collateral ligament, the medial joint line, and 
the medial coronary ligament.  The distraction test was 
positive medially and laterally.  Stressing the lateral 
collateral ligament showed trace laxity.  The drawer test was 
mildly positive anterior.  Range of motion was from zero to 
135 degrees.  Strength of the quadriceps was +4 over 5.  
Strength of the hamstrings was +4 over 5.  There was moderate 
spasm in the hamstrings and biceps femoris, and mild spasm in 
the quadriceps.  The diagnoses included fracture of the right 
tibia and fibula, synovitis of the right leg, secondary to 
retained metal, synovitis of the right knee, rule out 
internal derangement of the right knee.  The examiner stated 
that with a reasonable degree of medical certainty the 
foregoing diagnoses were due to the veteran's accident in 
service.  

When the veteran testified at his personal hearing at the RO 
in January 1996 he stated he had never been diagnosed with 
peptic ulcer.  In his opinion his stomach problems resulted 
from stress and from the medication he took for right leg 
pain.  With regard to his right knee he noted pain with 
activity and occasional giving way.  His knee was also tender 
after a long day. 

Of record is a statement signed by R. Appasamy, M.D., Ph.D., 
and dated in July 1998, which indicates that the veteran was 
first seen in April 1997 with severe ulcerative GERD, 
considered to have been present for "quite some time."  
Clinical records provided by Dr. Appasamy reflect that when 
the veteran was seen in April 1997 it was noted he had a 
history of esophageal ulcer on endoscopy six months earlier, 
at Mercy Providence Hospital.  Pan upper endoscopy revealed 
linear ulcer in the distal esophagus leading into the gastro-
esophageal junction and multiple linear erosions in the 
distal esophagus.  Hiatal hernia was also noted on 
examination of the stomach.  The postoperative diagnosis was 
ulcerative GERD persistent, on Prilosec.  Similar findings 
were reflected by upper endoscopys conducted in December 1997 
and July 1998.  In December 1998 the diagnosis was moderately 
severe erosive GERD complicated by strictures, status post 
dilatation, and gastritis.  On evaluation of the stomach mild 
antritis was noted.  In March 1998 the veteran's ulcerative 
GERD was well controlled.  He was considered quite 
asymptomatic from the reflux standpoint.  Office notes dated 
in February 1999 show the veteran appeared to be doing well 
symptomatically on medication.  The impression was 
1. Ulcerative GERD complicated by stricture status post 
dilatation, 2. Irritable bowel syndrome.  The report of an 
upper endoscopy conducted in April 1999 reflects the 
following findings:  In the esophagus, a healing Mallory-
Weiss tear was noted at the gastro-esophageal junction and 
there were no ulcers.  The stomach and duodenum were normal.  
The impression was healing Mallory-Weiss tear. 

When the veteran testified before the Board in May 1999 he 
related that his right  knee seemed to be weaker with giving 
way problems.  It was the veteran's opinion that his right 
knee disability was caused by his other right leg disability.  
He first noted symptoms in the right knee approximately two 
years prior to separation from service. 

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Certain chronic diseases, including peptic ulcer 
disease, although not manifest during service, shall be 
service-connected if they become manifest to a degree of 10 
percent or more within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304 (1999); Miller v. West, 11 Vet.App. 345 
(1998).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence). Epps v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet.App. 498 (1995).  Without proof 
of a present disability, there can be no well-grounded claim. 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible is required in order for a claim to be considered 
well grounded. Lathan v. Brown, 7 Vet.App.  359 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

The October 1995 report signed by Dr. Kranick reflects both a 
diagnosis of right knee synovitis and medical evidence that 
the diagnosed disorder was caused by the veteran's accident 
in service.  Thus, the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for right knee disability is well-grounded; that 
is, the claim is plausible.  In view of the ambiguity 
reflected by the record as to the nature and extent of right 
knee disability present, a merits review of the issue will be 
deferred pending further medical clarification on remand.   

With regard to the veteran's claims for gastrointestinal 
disability, the record does not reflect a clear diagnosis of 
peptic ulcer, currently or within the one year period 
following separation from service.  Service medical records 
reflect the veteran was treated for gastrointestinal symptoms 
on multiple occasions, but no chronic disease was diagnosed.  
The only reference to peptic ulcer disease indicates the 
examiner's opinion that the diagnosis was not likely.  
Although the September 1994 VA examination report cited a two 
year history of symptoms referable to peptic ulcer disease, 
an upper gastrointestinal study conducted at the time of 
examination, one month after separation, revealed that there 
was no evidence of ulceration.  In fact, the earliest 
evidence of ulceration is found in the April 1997 private 
medical report, which refers to a history of ulcer in the 
esophagus revealed on endoscopy conducted 6 months earlier.  
The record presents no medical evidence of a nexus between 
the post service findings of ulceration and active service.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  In this case the lay assertions by the veteran 
alleging that he has peptic ulcer which is etiologically 
related to service does not constitute competent medical 
evidence.  Such evidence requiring medical knowledge must be 
provided by someone qualified by knowledge, training, 
experience, skill, or education which the veteran is not 
shown to possess. See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the absence of medical evidence of chronic peptic 
ulcer which is etiologically related to service, the veteran 
has failed to present the elements of a plausible claim for 
service connection.  

Similarly, the evidence regarding hiatal hernia does not 
reflect a medical diagnosis of a chronic disability, that is 
etiologically related to active service.  Service medical 
records are devoid of reference to hiatal hernia, which was 
found on VA examination in September 1994 and also revealed 
by private endoscopys conducted in April 1997, December 1997 
and July 1998.  However, the condition was not present at the 
time of subsequent tests beginning in December 1998.  The 
most recent upper endoscopy conducted in April 1999 indicated 
that the stomach was normal.  In the absence of medical 
evidence of a current diagnosis and a nexus to service, the 
claim for service connection for hiatal hernia is not 
plausible and must be denied as not well-grounded.  


ORDER

The claim for service connection for a right knee disability 
is well-grounded, to that extent the appeal is allowed.  

The claims for service connection for peptic ulcer and hiatal 
hernia are denied as not well-grounded.


REMAND

The Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  As previously noted 
additional evidentiary development is warranted with regard 
to the veteran's claim for right knee disability.  Further, 
inasmuch as an allegation of increased disability is 
generally sufficient to establish a well-grounded claim 
seeking an increased rating. Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992), the Board has the obligation to assist the 
veteran in the development of evidence pertinent to his 
claims for increased evaluation of residuals of a fracture of 
the right tibia and fibula, residuals of a right wrist injury 
with osteopenia.  In this regard, the report of the September 
1994 VA examination, which was conducted prior to the holding 
of the U. S. Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Deluca v. Brown, 8 
Vet.App. 202 (1995), is not in accordance with the Court's 
directives in that case.  In Deluca the Court held that a VA 
examination must adequately portray functional loss due to 
pain, weakness, and fatigue.  Although medical records 
reflect the veteran's subjective complaints of pain in the 
right lower extremity and right wrist, the VA examiner did 
not comment on objective signs of pain on use as related to 
the underlying pathology.  Deluca specifically requires that 
the medical examiner should be asked to determine whether 
each joint in question exhibited pain, weakened movement, 
excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
pain, weakened movement, excess fatigability or 
incoordination.  Thus, an additional VA orthopedic 
examination is warranted to ensure a fully informed 
determination regarding the veteran's claims on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.

3.  The veteran should be afforded a 
special VA orthopedic examination to 
determine the nature and etiology of 
right knee disability, and the nature and 
severity of the veteran's service-
connected disabilities of the right lower 
extremity and wrist.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  All special 
tests and studies deemed necessary should 
be performed, to include x-rays and 
neurological testing, if warranted.  
These tests should include complete tests 
of the range of motion of the veteran's 
right knee, ankle, and wrist described in 
degrees.  The examination report should 
contain a clear description of all 
symptoms and clinical findings related to 
right knee disability which are 
attributable to the results of the 
veteran's accident in service.  The 
examiner should also describe all 
manifestations of the service-connected 
right leg and wrist disabilities as 
precisely as possible.  In addition the 
examiner should answer the following 
questions: 

a. The examiner should also be asked 
to determine whether the right knee, 
ankle and wrist exhibit weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to any weakened movement, excess 
fatigability, or incoordination.  

b. The examiner should be asked to 
express an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups 
or when the knee, ankle and wrist 
are used repeatedly over a period of 
time.  These determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  

If it is not medically feasible for the 
examiner to answer any of the 
aforementioned questions, he/she should 
so state and explain the basis of that 
determination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the mandated development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Thereafter, the RO should review the 
evidence and undertake any additional 
development warranted.  The RO should 
then readjudicate the veteran's claims 
for service connection for a right knee 
disability and entitlement to increased 
ratings for his service-connected 
disabilities of the right lower extremity 
and wrist.  In doing so, the RO should 
consider the application of 38 C.F.R. § 
4.40 (1999) regarding functional loss due 
to pain and 38 C.F.R. § 4.45 (1999) 
regarding weakness, fatigability, 
incoordination, or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

